DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-15, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2016177475 (WO’475).
Re: claims 1-3 and 26.  WO’475 shows in figure 2 an electropneumatic control module for an electronically controllable pneumatic brake system for a vehicle combination with a tractor vehicle and a trailer vehicle, the electropneumatic control module comprising: a pneumatic reservoir input 122, which is connectable to a compressed-air reservoir 112, a trailer control unit TCM, which has a trailer control valve 134 unit with one or more electropneumatic valves, a trailer brake pressure port 254 and a trailer supply pressure port 253,
an immobilizing brake unit (IV, OV, SV), which has a spring actuator port 243 for at least one spring actuator for a tractor vehicle and an immobilizing brake valve unit with one or more electropneumatic valves (IV, OV, SV), and an electronic control unit or B.EBS-ECU, wherein the electronic control unit is designed to, based on an electronic immobilizing signal, trigger the immobilizing brake valve unit to switch at least one of the one or more electropneumatic valves (IV, OV, SV) of the immobilizing brake valve unit such that the spring actuator port is connected to a pressure sink for the purposes of ventilating the spring actuator, a parking brake valve unit 132, having a pneumatically controlled switching valve shown in the area of 132 which has a pneumatic control input 243 for receiving a pneumatic control pressure, wherein, when the
spring actuator port is connected to the pressure sink, the pneumatically controlled
switching valve is switched such that a brake pressure can be output at the trailer brake
pressure port 252.
	Re: claim 12. See figure 4 element 466 with regards to the electronic switching valve in the form of a 3/2 directional valve or a 2/2 directional valve.
	Re: claim 13. WO’475 shows in figure 2 the limitation wherein the trailer control unit 134 has a relay valve, which has: an input 255 connected to the reservoir input, an output connected to the trailer brake pressure port 253, a ventilation output 252, via which the output is connectable to a pressure sink, and a control input 254, which opens into a common control chamber shown connected to element 254 and including the space within element 134 above the outer flange portion of element 280, wherein the control input is connectable via the trailer control valve unit to the reservoir input and/or to a pressure sink in order to output a brake pressure at the trailer brake pressure     port 253.
	Re: claims 14 and 15.  WO’475 shows in figure 2 the limitation wherein the control chamber above the flange portion of element 280 and connected to element 254 delimited by a single control piston 280.  With regards to claim 15 see figure 4    element 466.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’475 in view of US Patent Application 2013/0086898 to Yang.
Yang et al. teach in claim 7 and in the abstract the use of various components of
a brake system including an ECU being integrated in a module which is integrated in a
single housing.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the arrangement of the ECU, trailer control
unit, and immobilizing brake unit of WO’475 to have been integrated in a
module and integrated in a single or common housing, in view of the teachings of Yang
et al., in order to provide a means of consolidating the critical components of the brake
system in the same area in order to facilitate repairs and/or replacements.
Allowable Subject Matter
Claims 4-11, 16, 17, and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 21, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657